DETAILED ACTION
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Attorney Bryan Hancock on 08/26/2022 for Claims 1, 11 and 16 and 09/09/2022 for Claims 17 and 18.



IN THE CLAIMS
The application has been amended as follows:
1.	(Currently Amended) An assembly for use in a bearing compartment having an axis, the assembly comprising:
a bearing outer race configured to be located in the bearing compartment; and
at least one annular spring positioned in the bearing outer race and extending entirely circumferentially within the bearing outer race, the at least one annular spring being asymmetric in the axial direction and asymmetric in the circumferential direction relative to the axis to reduce the likelihood of amplification of vibration experienced by the at least one annular spring


2.	(Previously Presented) The assembly of claim 1, wherein the at least one annular spring is configured for use as a centering spring.

3.	(Previously Presented) The assembly of claim 1, wherein the at least one annular spring is formed to have the asymmetry by using a first material a first portion of the at least one annular spring and a second material that is different than the first material in a second portion of the at least one annular spring.

4.	(Previously Presented) The assembly of claim 1, wherein the at least one annular spring is formed to have the asymmetry by adjusting a thickness in at least a portion of the at least one annular spring.

5.	(Previously Presented) The assembly of claim 1, wherein the at least one annular spring is formed to have the asymmetry by adjusting a quantity of turns per unit area in at least a portion of the at least one annular spring.

6.	(Previously Presented) The assembly of claim 1, wherein the at least one annular spring is formed to have the asymmetry by adjusting a length of at least a portion of the at least one annular spring.

7.	(Previously Presented) The assembly of claim 1, wherein the at least one annular spring is formed to have the asymmetry by adjusting a shape of at least a portion of the at least one annular spring.

8.	(Cancelled)

9.	(Previously Presented) The assembly of claim 1, wherein the at least one annular spring includes a first annular spring and a second annular spring, and the at least one annular spring is formed to have the asymmetry by adjusting an angular offset of the first annular spring relative to the second annular spring.

10.	(Previously Presented) The assembly of claim 1, wherein the at least one annular spring includes a first annular spring and a second annular spring, and the at least one annular spring is formed to have the asymmetry by at least one of adjusting a material of the first annular spring relative to the second annular spring, adjusting a thickness of the of the first annular spring relative to the second annular spring, adjusting a quantity of turns per unit area of the first annular spring relative to the second annular spring, adjusting a length of the first annular spring relative to the second annular spring, or adjusting a shape of the first annular spring relative to the second annular spring.

11.	(Currently Amended) An assembly for use in a bearing compartment having an axis, the assembly comprising: a pedestal; a damper having a damper surface configured to be positioned adjacent to the pedestal and separated from the pedestal by a gap, the gap receiving a damping fluid to form a damping assembly between the damper and the pedestal; and an annular spring positioned axially forward or axially aft of the pedestal and being at least one of radially offset relative to a second annular spring or asymmetric in the axial direction and asymmetric in the circumferential direction relative to the axis to reduce the likelihood of amplification of vibration experienced by the annular spring, the annular spring extending entirely circumferentially around the damper.

12.	(Previously Presented) The assembly of claim 11, wherein the annular spring is formed to have the asymmetry by adjusting a thickness in at least a portion of the annular spring.

13.	(Previously Presented) The assembly of claim 11, wherein the annular spring is formed to have the asymmetry by adjusting a quantity of turns per unit area in at least a portion of the annular spring.

14.	(Previously Presented) The assembly of claim 11, wherein the annular spring is formed to have the asymmetry by adjusting a length of at least a portion of the annular spring.

15.	(Previously Presented) The assembly of claim 11, wherein the annular spring is formed to have the asymmetry by adjusting a shape of at least a portion of the annular spring.

16.	(Cancelled)

17.	(Previously Presented) An assembly for use in a bearing compartment having an axis, the assembly comprising:
a bearing outer race configured to be located in the bearing compartment; and
at least one annular spring positioned in the bearing outer race and extending entirely circumferentially within the bearing outer race, the at least one annular spring being asymmetric in the axial direction and asymmetric in the circumferential direction relative to the axis to reduce the likelihood of amplification of vibration experienced by the at least one annular spring,
wherein the at least one annular spring is formed to have the asymmetry by at least one of:
adjusting a material in at least a portion of the at least one annular spring;
adjusting a thickness in at least a portion of the at least one annular spring;
adjusting a quantity of turns per unit area in at least a portion of the at least one annular spring;
adjusting a length of at least a portion of the at least one annular spring; or
adjusting a shape of at least a portion of the at least one annular spring.

18.	(Cancelled)

19.	(Previously Presented) The assembly of claim 17, wherein the at least one annular spring is configured for use as a centering spring.

20.	(Previously Presented) The assembly of claim 17, wherein the at least one annular spring includes a first annular spring and a second annular spring, and the at least one annular spring is formed to have the asymmetry by forming the first annular spring to be asymmetric relative to the second annular spring.

Allowable Subject Matter
Claims 1-7, 9-15, 17, 19, 20 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the prior art fails to show or reasonably teach in combination the claimed elements of:

Regarding to Claim 1, the applicant claimed “An assembly for use in a bearing compartment having an axis, the assembly comprising:
a bearing outer race configured to be located in the bearing compartment; and
at least one annular spring positioned in the bearing outer race and extending entirely circumferentially within the bearing outer race, the at least one annular spring being asymmetric in the axial direction and asymmetric in the circumferential direction relative to the axis to reduce the likelihood of amplification of vibration experienced by the at least one annular spring.”

The underlined limitations are supported at least in Specification, Paragraph 65.  After reviewing the specification and the drawings, the examiner considered based on the teachings, the symmetric in the claimed invention means a mirror symmetric in general.  Based on the claimed limitations, at least one annular spring of a bearing assembly must be asymmetric in both axial direction and circumferential direction to reduce the likelihood of amplification of vibration experienced by the at least one annular spring.

After reviewing the claimed language and the specification, the examiner considered Ganiger (US2021/0047940 A1) fails to teach at least the underlined limitation.  In Gainger, the examiner considered the reference teaches an annular spring would not be mirror symmetric (Ganiger, Fig. 5, Fig. 9, Part 110, which can be considered as an asymmetric in the circumferential direction under the broadest reasonable interpretation).  however, the reference fails to teach the annular spring is also asymmetric in axial direction (Ganiger, Fig. 5, Fig. 9).  Therefore, the reference would fail to teach all the limitations of Claim 1.

The examiner further considered Alam (US2006/0204153 A1), Ruhi (US9841053B2) and Hoelzer (US2010/0303653 A1).  The references all teaches an assembly with a spring which is asymmetric only in one direction, but all the reference fail to teach the spring would be asymmetric in both the axial and circumferential direction.

The examiner further considered other references, but the references fail to show or reasonably teach in combination at least the underlined limitations mentioned above.  Therefore, Claim 1 is allowed.

Claims 11 and 17 are allowed based on at least the same reason as Claim 1.  Claims 2-7, 9-15, 19, 20 are allowed because the claims ultimately depend from allowable independent claims.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YI-KAI WANG whose telephone number is (313)446-6613. The examiner can normally be reached Flexible.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay Low can be reached on 5712721196. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YI-KAI WANG/Primary Examiner, Art Unit 3747